                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

SCOTT MERRITT,

       Plaintiff,

v.                                                     Case No: 6:19-cv-2352-Orl-28GJK

AUE STAFFING INC. and CHARLES
HALL,

       Defendants.


                                          ORDER

       Pending before the Court is Plaintiff’s Unopposed Motion for Telephonic

Settlement Meeting (Doc. 17). The motion is insufficient because it does not include a

memorandum of law in violation of Local Rule 3.01(a).

       The Scheduling Order requires counsel for the parties to meet in-person, no later

than April 28, 2020, in a good faith effort to settle this controversy (Doc. 15, ¶ 4). Because

the parties’ lawyers are located in Tampa and Sunrise, they seek leave to hold this

meeting telephonically. The relief sought requires modification of the Scheduling Order.

       The Scheduling Order can only be modified “upon a showing of good cause.” FED.

R. CIV. P. 16(b). “This good cause standard precludes modification unless the schedule

cannot ‘be met despite the diligence of the party seeking the extension.’” Sosa v. Airprint

Systems, Inc., 133 F.3d 1417, 1418 (11th Cir. 1998) (quoting FED. R. CIV. P. 16 advisory

committee note). “’If [a] party was not diligent, the [good cause] inquiry should end.’” Id.

(quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

       Plaintiff has failed to show why, despite the parties’ diligence, counsel cannot meet

in-person. Accordingly, and because the motion violates Local Rule 3.01(a), it is DENIED.
      DONE and ORDERED in Orlando, Florida on March 3, 2020.




Copies furnished to:

      Counsel of Record
      Unrepresented Parties




                                      -2-
